                                          Case 3:20-cv-06950-WHO Document 19 Filed 11/02/20 Page 1 of 2




                                   1

                                   2

                                   3

                                   4                                    UNITED STATES DISTRICT COURT

                                   5                                   NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     FELIX ANTONIO PAULETT,                              Case No. 20-cv-06950-WHO
                                                          Plaintiff,
                                   8
                                                                                             ORDER ADOPTING REPORT AND
                                                    v.                                       RECOMMENDATION; REMANDING
                                   9
                                                                                             CASE
                                  10     MARIA GAMEZ, et al.,
                                                                                             Re: Dkt. Nos. 2, 6, 10, 14, 15, 17
                                                          Defendants.
                                  11

                                  12             Defendant Veronica Gamez removed this case from Alameda County Superior Court on
Northern District of California
 United States District Court




                                  13   October 2, 2020. On October 15, 2020, Magistrate Judge Ryu issued a Report and

                                  14   Recommendation granting Veronica Gamez’s application to proceed in forma pauperis, but

                                  15   recommending the case be remanded for lack of subject matter jurisdiction. Dkt. No. 6. Judge

                                  16   Ryu thoroughly reviewed the underlying state court complaint and the notice of removal and

                                  17   determined that there was no federal claim or other basis for subject matter jurisdiction in this

                                  18   Court. Id.

                                  19             Objections to the Report and Recommendation were due by October 29, 2020. As of

                                  20   today’s date, no objections have been received. Instead, on October 22, 2020, plaintiff Paulett

                                  21   filed a motion to remand and seeking attorney fees, arguing that the removal was improper and

                                  22   frivolous. Dkt. No. 10. Defendants Veronica Gamez and Maria Gamez did not file objections to

                                  23   the Report and Recommendation. Instead, Maria Gamez filed a Motion to Dismiss, arguing that

                                  24   Paulette’s underlying case is barred by the parties’ prior settlement. Dkt. No. 14. Veronica

                                  25   Gamez filed a motion to quash, arguing that service of the underlying state complaint was

                                  26   improper. Dkt. No. 15. Maria Gamez also filed an application to proceed in forma pauperis. Dkt.

                                  27   No. 17.

                                  28             Neither defendant has shown why there is federal subject matter jurisdiction over the
                                          Case 3:20-cv-06950-WHO Document 19 Filed 11/02/20 Page 2 of 2




                                   1   underlying state court complaint that asserts only claims under state and local law based on

                                   2   plaintiff’s allegations that he was defendants’ tenant and that the premises he rented were unfit for

                                   3   human occupancy under California common and statutory laws. Judge Ryu’s Report and

                                   4   Recommendation is well-reasoned and correct and is adopted in every respect. There is no subject

                                   5   matter jurisdiction over this action and it is REMANDED back to the Alameda County Superior

                                   6   Court.

                                   7            Judge Ryu’s conclusion that defendant Veronica Gamez’s application to proceed in forma

                                   8   pauperis should be granted is also ADOPTED. I independently GRANT defendant Maria

                                   9   Gamez’s application for leave to proceed in forma pauperis.

                                  10            Plaintiff Paulette’s motion to remand is DENIED as moot. His request for attorney fees is

                                  11   DENIED, as there was no need to file a motion to remand given Judge Ryu’s already pending

                                  12   Report and Recommendation providing the same relief.
Northern District of California
 United States District Court




                                  13            This case is REMANDED, and the Clerk shall close this case.

                                  14

                                  15            IT IS SO ORDERED.

                                  16   Dated: November 2, 2020

                                  17

                                  18
                                                                                                     William H. Orrick
                                  19                                                                 United States District Judge
                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                         2
